Rd
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered.
Claim 21 is allowable based it containing allowable subject matter as discussed in the office action of January 27, 2022 and the incorporation of claim 1 of which claim 21 previously depended from.
The 35 U.S.C 112(b) rejection of claim 22 has been withdrawn based upon the amendments.
The applicant argues Jones and Liang do not disclose claim 1.  The examiner agrees with the conclusion.   See allowable subject matter section below.  A rejection based on Hoskin (U.S Pre-Grant Publication 20180112540) is presented below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    502
    584
    media_image1.png
    Greyscale

Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoskin et al. (U.S Pre-Grant Publication 20180112540) hereinafter Hoskin.
Hoskin discloses:
A cooling assembly {[0002]} comprising:
a coolant chamber disposed inside an airfoil of a turbine assembly {[0067], “Coolant feed 200 and coolant passage 202 may couple to any of the herein described coolant passages 22, 24, 26 (FIG. 2A)”.  See Figure 11, the coolant chamber is the coolant passage that (200) and (202) are coupled to}
the coolant chamber configured to direct coolant inside the airfoil of the turbine assembly {Figure 11 (200) directs coolant into trailing edge [0062]},
the airfoil including a pressure side and a suction side and extending between a leading edge of the airfoil and a trailing edge of the airfoil along an axial length of the airfoil {Figure 2A (8) and (10) extend between (14) and (16)};
one or more inlet cooling channels extending from the coolant chamber to a passageway {Figure 12 (182), (200), (206) extends from coolant chamber described above to a passageway Annotated Figure 1 (I)},
the one or more inlet cooling channels fluidly coupled with the coolant chamber and configured to direct the coolant in a direction toward a trailing edge chamber of the airfoil {Figure 12 (182) directs coolant toward trailing edge chamber Annotated Figure 1 (II); [0055]},
the trailing edge chamber fluidly coupled with at least one of the one or more inlet cooling channels {Annotated Figure 1 (II) is fluidly coupled to (182)},
the trailing edge chamber disposed at the trailing edge of the airfoil and including an inner surface extending from the pressure side to the suction side {Annotated Figure 1 (II) is disposed at trailing edge (190), inner surface can be seen in Figure 12 at label (186), this curved surface extends from pressure side and suction side},
wherein the one or more inlet cooling channels are configured to direct at least a portion of the coolant to impinge on the inner surface of the trailing edge chamber {Figure 12 coolant impinges on this surface}; and
one or more outlet cooling channels extending from the passageway to the coolant chamber  {Figure 11 (184), (210), (202) extends from Annotated Figure 1 (I) to coolant chamber described above},
the one or more outlet cooling channels configured to direct at least a portion of the coolant in one or more directions away from the trailing edge chamber of the airfoil {Figures 11/12 (184) directs away from trailing edge chamber}.
Regarding claim 2, Hoskins further discloses wherein at least one of the one or more inlet cooling channels is disposed between at least one of the one or more outlet cooling channels and one of another outlet cooling channel or another inlet cooling channel {Figure 11 instance of inlet cooling channel (182) in lower depicted circuit (132) is between outlet cooling channels (184) depicted above and below}.
Regarding claim 3, Hoskin further discloses wherein at least one of the one or more inlet cooling channels is fluidly coupled with at least one of the one or more outlet cooling channels via the passageway {Annotated Figure 1 (I) is part of turn (186) and couples (182) with (184)}.
Regarding claim 13, Hoskin further discloses:
wherein at least one of the one or more inlet cooling channels is disposed along the suction side of the airfoil and is configured to reduce an amount of heat transfer from a gas outside of the suction side of the airfoil to a portion of the coolant inside the airfoil {Figure 12 (182) is on suction side (10) and reduces heat transfer to interior coolant}, and
at least one of the one or more outlet cooling channels is disposed along the pressure side of the airfoil and is configured to reduce an amount of heat transfer from a gas outside of the pressure side of the airfoil to a portion of the coolant inside the airfoil {Figure 12 (184) is on pressure side (10) and reduces heat transfer to interior coolant}.
Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 was objected for being dependent on a rejected claim in the rejection of January 27, 2022.  The reasons for indication of allowable subject matter in this office action are the reasons for the allowance of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4-11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Hoskins used in the rejection above is the prior art that best addresses the claims.
Jones (U.S Pre-Grant Publication 20180230815) and Liang (U.S Pre-Grant Publication 20100226755) disclose configurations in which there are inlet and outlet channels.  These pieces of art however do not have the outlet channels and inlet channels that extend from the same (common) cooling chamber and passageway.
Several other pieces of art have a similar deficiency as the above such as: Snider et al (U.S Pre-Grant Publication 20180112547), Lacy et al. (U.S Pre-Grant Publication 20160362985) and Weber et al. (U.S Pre-Grant Publication 20180112541).
Hoskins does not teach or disclose the features of claims 4-11 and 22.  Hoskins does not have “suction side conduits”, “pressure side conduits”, “an outlet cooling chamber” that is fluidly separate from the trailing edge chamber, “trailing edge conduits”, and fluidly separate outer cooling channels fluidly separate from the trailing edge chamber as claimed in claims 4, 6, 8, 9, and 11 respectively. Claim 22 also claims trailing edge conduits. The prior art does not provide sufficient evidence to reach a conclusion of obviousness of these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799